Citation Nr: 1300283	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  10-39 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied, in pertinent part, the Veteran's claim of service connection for bilateral tinnitus.  A Travel Board hearing was held at the RO in July 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.


FINDING OF FACT

The competent evidence suggests that the Veteran's current bilateral tinnitus is related to active service, to include as due to in-service noise exposure.


CONCLUSION OF LAW

Bilateral tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  With respect to the Veteran's service connection claim for bilateral tinnitus, given the favorable disposition of the action here, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he incurred bilateral tinnitus during active service.  He specifically contends that he was exposed to significant in-service acoustic trauma while serving aboard U.S. Navy destroyers during active service which caused or contributed to his current bilateral tinnitus.  He alternatively contends that his current bilateral tinnitus is related to service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the evidence supports granting the Veteran's claim of service connection for bilateral tinnitus.  The Veteran has maintained consistently in his lay statements and Board hearing testimony that his bilateral tinnitus began during active service in the U.S. Navy, including as a result of significant in-service acoustic trauma experienced while serving on a destroyer.  The competent evidence supports his assertions.  For example, although the Veteran's service treatment records show no complaints or history of tinnitus at a pre-induction (or enlistment) physical examination in April 1969, prior to his entry on to active service in July 1969, these records also show that he was treated as an outpatient for a variety of complaints while on board U.S.S. EVANS (DE-1023).  At the Veteran's separation physical examination in August 1974, his hearing was "15/15" (or within normal limits) bilaterally.  There were no complaints or history of tinnitus noted at separation.

The competent post-service evidence also supports granting the Veteran's claim of service connection for bilateral tinnitus.  It shows that, since his service separation, the Veteran has complained of and been treated for bilateral tinnitus which is attributable to service.  For example, on private outpatient treatment in February 2006, the Veteran complained of bilateral tinnitus which he had experienced "for years."  The Veteran's noise exposure history was 5 years of military service, 25 years as a state trooper, and current work as a U.S. Marshal.  His noise exposure history also included "[m]any years of guns/firing ranges."  The diagnoses included unspecified tinnitus.  

In October 2007, the Veteran's complaints included severe bilateral tinnitus.

In a June 2008 statement, R.H. stated that he had been assigned to U.S.S. EVANS (DE-1023) between 1970 to 1971 and had worked with the Veteran.  R.H. also stated:

[The Veteran] acted as a working supervisor overseeing deck maintenance.  Among his responsibilities as a working supervisor was to oversee the maintenance crews whose duties were painting, rust removal, cleaning, and general deck maintenance.  Removal of paint and rust was done with pneumatic tools (chipping hammers and needle guns).  This was metal against metal.  There was no ear protection provided.

Also, we participated in firing exercises without ear protection.  [The Veteran's] general quarters station was in the 3" gun mount.  Again, there was no ear protection provided.

The Veteran contended in a July 2009 statement that his in-service duties included "basic firearms training, working with pneumatic tools while performing ship maintenance duties, as well as general quarters station 3-inch gun mount target training."  He also contended that he had performed these in-service duties without hearing protection.

On VA examination in June 2010, the Veteran complained of tinnitus which had lasted for 11 years.  He did not experience any overall functional impairment due to his tinnitus.  His tinnitus also did not affect his current occupation or daily activity.  He reported that his tinnitus had begun in 1995 and was constant.  His noise exposure history included firing "weapons with both hands" during active service without using hearing protection, working as a state trooper for 25 years with hearing protection, and working security for 10 years with hearing protection.  "He does not report any exposure to loud noise outside of military service."  The VA examiner opined that the Veteran's tinnitus was due to his post-service noise exposure because it began 20 years after his service separation.  The diagnosis was bilateral tinnitus.

In statements on his VA Form 9, the Veteran contended that "he could not tell exactly when the tinnitus started but [] it got worse in 1995.  He did not state [that] it started in 1995."

The Veteran testified before the Board in July 2012 that he had experienced constant tinnitus for 25 to 30 years.  See Board hearing transcript dated July 18, 2012, at pp. 1-2.  He also testified that he experienced ringing in his ears (or tinnitus) every time his U.S. Navy ship fired its guns and these episodes of bilateral tinnitus each lasted for 2-3 hours.  Id., at pp. 2.

The Board acknowledges the Veteran's lay assertions and hearing testimony that his current bilateral tinnitus began during active service and has continued since his service separation.  The Board finds that the competent evidence supports the Veteran's assertions concerning in-service incurrence of bilateral tinnitus and continuity of bilateral tinnitus symptomatology since service separation.  The Veteran's shipmate provided a lay statement in June 2008 describing his in-service exposure to significant acoustic trauma while they both were assigned to U.S.S. EVANS (DE-1023).  The Veteran's service treatment records confirm that he was assigned to this ship during active service.  The Veteran also testified credibly before the Board in July 2012 that he routinely experienced episodes of bilateral tinnitus for several hours every time his ship fired its guns during his active service.  The competent post-service evidence demonstrates that the Veteran has been diagnosed as having bilateral tinnitus which, in his view, is related to active service.

The Board also acknowledges that, following VA examination in June 2010, a VA examiner opined that the Veteran's bilateral tinnitus was not related to active service because it did not begin until approximately 20 years after his service separation.  The Board notes in this regard that the June 2010 VA examination report is internally inconsistent because it contains 3 conflicting onset dates for the Veteran's bilateral tinnitus.  First, it was noted that the Veteran complained of tinnitus which had lasted for 11 years (or since approximately 1999).  Second, it was noted that the Veteran reported that his tinnitus had begun in 1995.  Third, the VA examiner opined that the Veteran's bilateral tinnitus was not related to active service because it did not begin until 20 years after his service separation (or in approximately 1994).  The Veteran also disputed the medical history (including the conflicting onset dates for bilateral tinnitus) noted on his June 2010 VA examination in statements on his September 2010 VA Form 9.  The Board finds that the inconsistencies in the reported onset date of the Veteran's bilateral tinnitus contained in the June 2010 VA examination report undermine the probative value of this report.  

It also appears that the June 2010 VA examiner did not have access to or review the Veteran's claims file prior to offering his opinion concerning the contended causal relationship between bilateral tinnitus and active service.  A review of the "Exam Request Report" prepared by RO personnel indicates that the Veteran's claims file was not sent to the June 2010 VA examiner for his review.  Although claims file review does not determine the probative value of a medical opinion, the Board finds that, because the June 2010 VA examination was not "based on sufficient facts or data" regarding the Veteran's reported medical history, to include specifically the reported onset date of his bilateral tinnitus, this examination report is less than probative on the issue of whether the Veteran's bilateral tinnitus is related to active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the inconsistencies in the reported onset date of the Veteran's bilateral tinnitus contained in the June 2010 VA examination report, and because it appears that this report was not "based on sufficient facts or data," the Board finds that it is inadequate for purposes of evaluating the Veteran's claim of service connection for bilateral tinnitus.  See also Nieves-Rodriguez, 22 Vet. App. at 302.

By contrast, the Board finds the Veteran's hearing testimony to be credible and persuasive evidence concerning in-service onset of his bilateral tinnitus, especially in light of the lay statement from a fellow shipmate concerning his in-service duties aboard U.S.S. EVANS (DE-1023) and service treatment records confirming his service aboard this ship.  This evidence is in accord with the Veteran's hearing testimony that his bilateral tinnitus began during active service.  The Board also finds the Veteran's hearing testimony concerning the continuity of bilateral tinnitus symptomatology since his service separation to be credible and persuasive evidence of continuity of symptomatology since service.  In summary, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral tinnitus is warranted.  See 38 C.F.R. §§ 3.303, 3.304.


ORDER

Entitlement to service connection for bilateral tinnitus is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


